                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



TIMOTHY DOYLE YOUNG,

                                    Plaintiff,

               v.                                           CASE NO. 19-3241-SAC

J.E. KRUEGER, et al.,

                                    Defendants.


                                MEMORANDUM AND ORDER

        Plaintiff Timothy Doyle Young is a federal prisoner held at the

U.S.P.-Max-ADX in Florence, Colorado. He brings this Bivens1-type

civil rights action against the Department of Justice, the United

States of America, five named defendants, the unnamed administrative

remedy clerk, and the unnamed acting administrative coordinator.

                              Nature of the Complaint

        Plaintiff alleges that defendants are placing his life in danger

by falsifying records and withholding prescriptions. He broadly

asserts that the defendants “have engaged in criminal acts for years
to conceal the misconduct, deliberate indifference, and cover-ups.”

Doc. 1, p. 2. He also claims that the Department of Justice and the

United States are placing his life in danger by refusing to allow

criminal complaints to be filed against corrupt employees and by

withholding or nullifying every method to petition the government for

redress of grievances. Id., pp. 4-5. He seeks unspecified relief.

                                      Discussion
        Plaintiff is subject to the “three-strikes” provision of 28


1   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
U.S.C. § 1915(g)2. See In re Timothy Doyle Young, 382 Fed.Appx. 148,

2010 WL 2178514 (3d Cir. June 1, 2010) and Young v. United States,

2014 WL 2515586 (S.D. Ohio June 4, 2014)(listing qualifying strikes).

Accordingly, he may proceed in forma pauperis only if he shows that

he is in imminent danger of serious physical injury.

     The Court has examined the complaint and exhibits and finds that

plaintiff has not made the necessary showing. His complaint references

exhibits, but none have been submitted, and he makes only bare claims

that the Health Services and Psychology Departments are withholding

his medications.3 After a review of the record the Court finds that

plaintiff has not identified specific conduct by any defendant that

subjects him to an imminent threat of serious harm, as he must to

overcome the bar imposed by 28 U.S.C. § 1915(g).

      IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is denied leave

to proceed in forma pauperis. Plaintiff is granted to and including

December 27, 2019, to submit the $400.00 filing fee to the clerk of

the court.

      IT IS SO ORDERED.
      DATED:    This 26th day of November, 2019, at Topeka, Kansas.



                                     S/ Sam A. Crow
                                     SAM A. CROW
                                     U.S. Senior District Judge



2 28 U.S.C. § 1915(g) provides: In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section if the
prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the United States that was
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of
serious physical injury.
3 The complaint states that a response prepared by defendants Treadway and Winter

states that his prescriptions have been refilled on time each month. Plaintiff
disputes this claim.
